Citation Nr: 0004874	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
vasomotor and allergic rhinitis.

5. Entitlement to an increased (compensable) evaluation for 
prostatism.

6.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1996.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of an October 1996 decision by 
the Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).

In October 1998, the Board remanded this case to the RO for 
additional development of the evidence.

The issues of entitlement to an increased (compensable) 
evaluations for vasomotor and allergic rhinitis, bilateral 
varicose veins and hypertension are the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  In October 1996 the RO denied service connection for high 
cholesterol and assigned a noncompensable rating for 
prostatism.  The veteran was notified of that decision and of 
his appellate rights in October 1996.

2.  A statement of the case was furnished the veteran in 
November 1996.

3.  The veteran has not submitted a timely and adequate 
substantive appeal regarding the claims of entitlement to 
service connection for high cholesterol and entitlement to a 
compensable evaluation for prostatism.

2.  There is no competent medical evidence establishing the 
current presence of a right wrist disorder.

3.  The veteran's left ear hearing impairment is manifested 
by level I hearing loss, and the veteran is not totally deaf 
in both ears.


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal of the RO's 
October 1996 decision regarding the claims of entitlement to 
service connection for high cholesterol and entitlement to a 
compensable evaluation for prostatism.  38 U.S.C.A. §§ 
7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.203 (1999).

2.  The claim for entitlement to service connection for a 
right wrist disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Part 4, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  High Cholesterol and Prostatism

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991); see 
VAOPGCPREC 9-99 (August 18, 1999).  The initial question that 
must be resolved is whether the Board has jurisdiction to 
consider the issues of entitlement to service connection for 
high cholesterol and entitlement to a compensable evaluation 
for prostatism.

In November 1999, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issues of entitlement to service 
connection for high cholesterol and entitlement to a 
compensable evaluation for prostatism was adequate and given 
an opportunity to request a hearing or present argument 
related to these issues.  See 38 C.F.R. § 20.203 (1999).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The November 1999 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of adequacy of the substantive appeal, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  The veteran 
did not respond.

Under the pertinent law and regulations appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999). Ordinarily, the notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.302(a) (1999).  The time limit may be extended 
for good cause shown.  38 C.F.R. § 3.109(b) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later. 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (1999). The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  
To the extent feasible, the argument should be related to 
specific items in the statement of the case. Id.  If the 
statement of the case addressed multiple issues, the appeal 
must either indicate that it is an appeal as to all issues, 
or it must specifically indicate which issues are being 
appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. Id.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. §§ 7105, 
7108 (West 1991)

The rating decision of October 1996 granted service 
connection for left ear hearing loss, vasomotor and allergic 
rhinitis, hypertension, varicose veins, cervical spondylosis, 
and prostatism.  The prostatism was assigned a noncompensable 
evaluation.  The October 1996 rating decision also denied 
service connection for a right wrist disorder and high 
cholesterol.  The RO notified the veteran of its decision and 
of his appellate rights by letter dated in October 1996.  The 
veteran filed a notice of disagreement as to the rating 
assigned to the service-connected issues and to the denial of 
service connection for a right wrist disorder and high 
cholesterol in October 1996.  A statement of the case on 
these issues was issued on November 7, 1996. 

A VA Form 9 was received by the RO in December 1996.  The 
veteran indicated a desire to appeal the disability ratings 
assigned to the service-connected bilateral varicose veins, 
hypertension, left ear hearing loss and vasomotor rhinitis, 
as well as the denial of service connection for a right wrist 
disorder, which were numbered one to five.  The veteran did 
not allege any error of law or fact regarding the issues of 
entitlement to service connection for high cholesterol and 
entitlement to a compensable evaluation for prostatism.  In 
February 1998 the representative submitted arguments 
regarding the issues of service connection for high 
cholesterol and an increased rating for prostatism

To summarize, a timely and adequate substantive appeal has 
not been received by the VA and the appeal regarding the 
issues of service connection for high cholesterol and 
entitlement to a compensable evaluation for prostatism has 
not been perfected.  The February 1998 statement from the 
representative is beyond the time period authorized for 
perfecting the appeal.  Thus, the Board does not have 
jurisdiction to adjudicate these claims.  

II.  A Right Wrist Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records reveal that in August 1991 the 
veteran was seen for complaints of popping and cracking with 
use of the wrist after he injured his right wrist while 
throwing a bowling ball.  The diagnosis was right wrist 
strain.  The veteran was seen for complaints of increased 
pain between two bones and along ulnar side of the right 
wrist in October 1991.  The assessment was right wrist pain.  
In November 1991, the veteran was seen for complaints of 
right wrist pain of approximately 2 months duration.  The 
veteran reported a history of pain with bowling.  He denied a 
history of acute trauma.  X-ray was within normal limits.  
The examiner's assessment was flexor carpi ulnaris tendonitis 
versus transjugular fibrocartilage complex tear.  At the time 
of the separation medical examination conducted in July 1995 
the veteran gave a history of painful or swollen joints.  The 
examination clinically evaluated the upper extremities as 
normal.  

A VA orthopedic examination was conducted in September 1997.  
At that time the veteran stated that he injured his right 
wrist while bowling in August 1991.  He was diagnosed with 
tendonitis in the right wrist.  The veteran reported 
complained that he felt that his distal ulna dislocated 
dorsally at the time of his original injury in August 1991 
and that he felt that it never went back into position.  He 
also reported complaints of his right wrist popping whenever 
it supinates and pronates his forearm and occasionally when 
he attempted to make a tight fist.  

On examination, the veteran did not appear to be in any acute 
distress.  The distal ulna of his right wrist appeared to be 
a little more prominent dorsally than that on the left side.  
However, there was no localized tenderness about his wrist.  
He had full range of painless motion about the right wrist 
including supination and pronation.  He could make a tight 
fist with his right hand and the grip strength in his right 
hand was excellent.  His circulation and sensation and 
reflexes throughout the right upper extremity were intact.  
X-rays of the right wrist were normal.  The diagnosis was old 
healed tendinitis of the right wrist, with no evidence of 
sequelae.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right wrist pain, 
a diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, thew veteran was treated on several occasions 
during service for right wrist complaints.  However, at the 
time of his retirement examination no pathological finding 
pertaining to the right wrist was reported.  Additionally, 
the VA examination in September 1997 showed no current 
abnormality involving the right wrist.  Thus, the veteran has 
not submitted any medical evidence nor is there any medical 
evidence of record, which confirms the presence of a current 
right wrist disorder.  Consequently, the claim is not well 
grounded and must be denied.  

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a right wrist disorder.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

III.  Left Ear Hearing Loss

The Board finds that the claim for entitlement to a 
compensable evaluation for left ear hearing loss is well-
grounded and that the VA has complied with the duty to assist 
in developing the facts pertinent to said claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that changes have been made to the section of 
the VA Schedule for Rating Disabilities dealing with 
evaluation of hearing impairment, effective June 10, 1999.  
38 C.F.R. §§ 4.85-4.87 (1999).  However, the Board finds that 
essentially no substantive changes affecting the veteran's 
claim were made.  Therefore, to remand this issue for 
additional review by the RO would serve no useful purpose and 
only delay a final decision on the veteran's claim.

Evaluations for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. Part 4, Diagnostic 
Codes 6100-6110 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (1999).

When only one ear is service-connected for hearing loss and 
the medical evidence does not show that there is total loss 
of hearing in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal for 
rating purposes.  See 38 C.F.R. §§ 3.383(a)(3), 4.85, Part 4 
(1998); 38 C.F.R. Part 4, §§ 4.85-4.87 (1999).

The history of the veteran's left ear hearing loss disability 
may be briefly described. At his retirement examination in 
July 1995, an audiogram showed a pure tone threshold of 40 
decibels for the frequencies at 4,000 hertz for the left ear.  

In a rating action dated in October 1996, the RO granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation for that disability under the 
provisions of Diagnostic Code 6100 of the VA's Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

A VA audiological examination for compensation purposes was 
conducted in September 1997.  At that time, the veteran 
reported that he noticed a decrease in his left ear hearing 
sensitivity a few years previously.  He stated that he 
utilized the telephone with his left ear.  He characterized 
his hearing as fair with better hearing in the left ear.  The 
audiological examination showed that the pure tone thresholds 
at 1,000, 2,000, 3,000 and 4,000 Hertz were 10, 10, 10, and 
40 decibels, respectively in the left ear with an average 
loss of 18 decibels.  

The speech discrimination ability was 94 percent correct in 
the left ear.  The pure tone thresholds in the right ear at 
the same frequencies were 15, 5, 5, and 20 decibels with an 
average loss of 11 decibels.  The speech discrimination 
ability was 94 percent correct in the right ear.  The 
diagnosis was normal hearing for rating purposes in the right 
ear and normal to mild high frequency sensorineural hearing 
loss in the left ear.

The veteran's statements describing his left ear hearing loss 
is considered competent evidence.  However, the statements 
must be reviewed in conjunction with the objective evidence 
of record.  In this regard, the Court has held that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

The VA examination for compensation purposes in September 
1997 showed a pure tone threshold average of 18 decibels in 
the left ear with a speech recognition ability of 94 percent 
correct.  Based on the results of this examination, the Board 
finds that the veteran has Level I hearing impairment in the 
left ear.  In light of that finding and as the right ear is 
not service-connected, a noncompensable evaluation is 
warranted for the veteran's service-connected hearing loss 
disability of the left ear.  See 38 C.F.R. Part 4, Diagnostic 
Code 6100 (1998); 38 C.F.R. Part 4 Diagnostic Code 6100 
(1999).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no applicable provision upon 
which to assign a compensable evaluation.


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate and timely substantive appeal, the claims of 
entitlement to service connection for high cholesterol and 
entitlement to a compensable evaluation for prostatism are 
dismissed.

The claim for entitlement to service connection for a right 
wrist disorder is denied.

An increased (compensable) evaluation for left ear hearing 
loss is denied.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected respiratory and cardiovascular 
disabilities constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

During the course of the appeal VA amended the criteria for 
rating respiratory disorders, including vasomotor and 
allergic rhinitis, and cardiovascular disorders, including 
bilateral varicose veins and hypertension.  The amendments 
for respiratory disorders became effective on October 7, 
1996, and the amendments for cardiovascular disorders became 
effective on January 12, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise, and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  The record reflects that the veteran has been 
furnished the old and revised rating criteria.  

In September 1997, the veteran was administered a VA general 
medical examination.  It is unclear from the report whether 
the examiner reviewed the veteran's EKG.  After reviewing the 
medical findings and complaints reported by the veteran and 
in view of the revised rating criteria, the Board is of the 
opinion that contemporaneous and specialized examinations are 
warranted.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's service-
connected vasomotor and allergic 
rhinitis, postoperative residuals, 
bilateral varicose veins, and 
hypertension since his retirement from 
active service to the present.  

3.  A VA examination should be conducted 
by an appropriate specialist to determine 
the nature and severity of the service-
connected vasomotor and allergic 
rhinitis.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before the 
examination.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  All tests deemed necessary 
should be accomplished.  The examiner 
should state whether the veteran has 
polyps or without polyps, but with 
greater than 50-percent obstruction of 
nasal passage on both sides or complete 
obstruction of one side.  The examiner 
also should state whether there is 
massive or moderate crusting, ozena, 
secretions, or atrophy.  See 38 C.F.R. 
Part 4, Diagnostic Code 6501, in effect 
prior to October 7, 1996.  

4.  The veteran should be afforded a VA 
examination by a specialist(s) in heart 
and vascular disorders to determine the 
severity of the hypertension and the 
postoperative residuals, bilateral 
varicose veins.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  In addition to 
an electrocardiogram and chest x-rays, 
any other indicated diagnostic tests and 
studies should be accomplished.  The 
examination should include serial blood 
pressure readings.  It is requested that 
the examiner comment on the clinical 
significance of any finding shown by the 
EKG.  It is requested that the examiner 
obtain a detailed history regarding the 
veteran's current complaints and 
symptoms.

In regard to postoperative residuals, 
bilateral varicose veins, if present, the 
examiner must describe whether there are 
varicosities above and/or below the 
knees, the diameter of the involved veins 
in centimeters, the presence or absence 
of pain or cramping in exertion, the 
presence or absence of distortion, 
sacculation, edema, ulceration and 
pigmentation, and whether or not there is 
interference with the deep circulation.  
The examiner must also comment as the 
frequency and severity of symptoms.  As 
regards the new rating criteria, findings 
must be reported separately for each 
lower extremity.  

5.  The RO should then readjudicate the 
veteran's claims under both the old and 
the new rating criteria for respiratory 
and cardiovascular disorders per Karnas.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



